DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-30 are pending.  Claims 1, 28, and 29 have been amended.  

Response to Arguments
Applicant’s arguments filed on 4/11/2022 regarding 35 U.S.C. 102 and 103 rejection of claims 1-30 have been fully considered but they are not persuasive.  Furthermore, based on Applicant’s amendments, new 35 U.S.C. 112(b) rejections are added, as explained below in the 112(b) rejection.  

Claim Rejections - 35 U.S.C. §102/103.
Regarding claim 1, Applicant argued, "Park does not disclose ‘identifying a first routing identifier in the first downlink grant received via physical layer signaling, the first routing identifier indicating at least a third wireless device,’ as recited in amended independent claim 1”; and “However, receiving an adaptation layer header carrying a route identifier does not disclose "identifying a first routing identifier in the first downlink grant received via the physical layer signaling, the first routing identifier indicating at least a third wireless device" as recited in amended independent claim 1. In Park, the Route Id. is transmitted via MAC Layer signaling or higher is integrated above Layer 1 (e.g., physical layer) signaling used to communicate a downlink grant. See id. As such, the Route Id. of Park is not identified in a downlink grant received via physical layer signaling but is instead included in a header of higher layer signaling. Therefore, Park cannot disclose "identifying a first routing identifier in the first downlink grant received via the physical layer signaling," as recited by amended independent claim 1” (Pages 10-11 of Reply).  
Examiner respectfully disagrees.  As stated in the previous Office action, Park teaches “the donor node would send DCI to the IAB-node to indicate downlink grants/resource assignment or URLLC communications/delay-sensitive packets” (Office action page 3). Park further teaches “DCI 517 on PDCCH 515 may indicate at least one of following: one or more downlink assignments and/or one or more uplink scheduling grants” (Para. 0248), which shows that the DL and UL assignments/grants are sent in DCI on the PDCCH. As shown below in the 112(b) rejection, sending “via physical layer signaling” is being interpreted as sending the assignment/grant in the DCI via the PDCCH, which is what Applicant has support for and therefore, Park teaches this limitation.
Thus, Park teaches Applicant’s claim language.
Regarding claims 24 and 30, Applicant argued, "Park and Interdigital-alone or in any combination-do not teach or suggest ‘transmitting, prior to the end of the processing time, a scheduling request to a third wireless device based at least in part on the uplink delay-sensitive packet,’ as recited in independent claim 24”; and “Interdigital describes that "[a] configured grant can be processed ahead of time such that the UE is assumed to have sufficient processing time for such grants," and "a dynamic grant requires PDCCH decoding and DCI processing in real-time, and thus assumes that the UE has up to the minimum required processing time for completion," Id. § 2.2. That is, Interdigital describes processing time for prioritizing data from configured or dynamic grants. Moreover, further discussion of these processing times relates to addressing resource conflicts, and does not mention any specific signaling, much less a scheduling request, prior to the end of a determined processing time” (Page 12 of Reply).  
Examiner respectfully disagrees.  As stated in the previous Office action, Park teaches “UCI 509 may comprise at least one of CSI, Acknowledgement (ACK)/Negative Acknowledgement (NACK), and/or scheduling request; i.e. the IAB-node would send a scheduling request to the IAB-donor/third wireless device” (Office action page 16 and Park at para. 0248). Park further teaches “radio resource control configuration parameters received by the first access node via the at least one message may indicate that the bearer (e.g. the logical channel) is for an ultra-reliable and low-latency communication (URLLC) service” (Para. 0421), which shows that the different nodes are aware if the communications is for low latency and whether scheduling requests need to make sure this low latency is met by having necessary grants available. As stated in the previous Office action, Interdigital teaches “A configured grant can be processed ahead of time such that the UE is assumed to have sufficient processing time for such grants, while a dynamic grant requires PDCCH decoding and DCI processing in real-time, and thus assumes that the UE has up to the minimum required processing time for completion; i.e. the processing time is taken into account to make sure the grant has been communicated before the packet is forwarded” (Office action page 17 and Interdigital at Sec. 2.2).  Thus, if a node is made aware of low latency communications being needed and scheduling requests would provide for the needed grant based on Park, the processing time would be assessed to determine if a dynamic grant would meet this processing time or whether a configured grant would be needed to ensure the communications maintain the latency required as taught by Interdigital.   
Thus, the combination of references Park and Interdigital teach Applicant’s claim language.

35 USC 112 CLAIM REJECTIONS
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 1-23 and 29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Applicant’s amended claims 1 and 29 recite “receiving, from a second wireless device, a first downlink grant via physical layer signaling … identifying a first routing identifier in the first downlink grant received via the physical laver signaling”.  Therefore, it is not clear to the Examiner what it means to send a grant “via” physical layer signaling.  Applicant points to Fig. 7 and paras. 0106-0110 and 0155-0157 as providing support for this amendment.  Paras. 0106-0110 discuss grants being conveyed in DCI while paras. 0155-0157 discuss the grant being conveyed in DCI via PDCCH.  Applicant’s published application at para. 0091 states “Each physical layer channel may carry user data, control information, or other signaling”, which, when combining these three areas, seems to say that the grant is sent in the DCI via PDCCH.
For purposes of examination, Examiner interprets the claims to read “receiving, from a second wireless device, a first downlink grant in DCI via PDCCH … identifying a first routing identifier in the first downlink grant received in DCI via the PDCCH”.  
Dependent claims are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1, 4-9, 13-20, 23, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al  (US 2021/0298000 A1) support provided by provisional 62/790424.
Regarding claims 1 and 29, Park teaches a method/apparatus for wireless communications at a first wireless device (Abstract), comprising:
a processor, memory electronically coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (Fig. 3; Paras. 0219):
receiving, from a second wireless device, a first downlink grant via physical layer signaling scheduling a first downlink resource for a delay-sensitive packet (Fig. 16; Paras. 0217, 0248, 0263, 0328, 0348, 0405, and 0421, and 0485; DCI 517 on PDCCH 515 may indicate at least one of following: one or more downlink assignments and/or one or more uplink scheduling grants; i.e. from Fig. 16, an example would be the IAB-donor node reading on the second wireless device and an IAB-node would read on the first wireless device, and the donor node would send DCI to the IAB-node to indicate downlink grants/resource assignment or URLLC communications/delay-sensitive packets and the grant would be sent on PDCCH, which would read on physical layer signaling); 
monitoring the first downlink resource for the delay-sensitive packet from the second wireless device (Fig. 16; Paras. 0248, 0263-0264, 0328, 0348, 0405, and 0421, and 0485; i.e. the DCI would indicate downlink resources for the PDSCH that the packet would be received in and the IAB-node would monitor for the PDSCH); 
identifying a first routing identifier in the first downlink grant received via physical layer signaling, the first routing identifier indicating at least a third wireless device (Fig. 16; Paras. 0248, 0263, 0328, 0348, 0365, 0374, 0405, and 0421, and 0485; i.e. the route ID, node ID, UE ID and other identifiers would be included to determine route selection and forwarding); and 
transmitting, to the third wireless device, a second downlink grant scheduling a second downlink resource (Fig. 16; Paras. 0248, 0263, 0328, 0348, 0405, and 0421, and 0485; i.e. from Fig. 16, an example would be the IAB-node reading on the first wireless device and an UE would read on the third wireless device, and the IAB node would send DCI to the UE to indicate downlink grants/resource assignment).
Regarding claim 4, Park teaches the limitations of the previous claims.  Park further teaches further comprising: identifying the third wireless device from a routing table based at least in part on the first routing identifier (Fig. 16; Paras. 0248, 0263, 0328, 0348, 0365, 0374, 0405, and 0421, and 0485; i.e. the route ID, node ID, UE ID and other identifiers would be included to determine route selection and forwarding and these identifiers could be in a table).
Regarding claim 5, Park teaches the limitations of the previous claims.  Park further teaches further comprising: configuring the routing table comprising identifiers for a set of wireless devices. (Fig. 16; Paras. 0248, 0263, 0328, 0348, 0365, 0374, 0405, and 0421, and 0485; i.e. the route ID, node ID, UE ID and other identifiers which would identify other wireless devices along the route).
Regarding claim 6, Park teaches the limitations of the previous claims.  Park further teaches further comprising: establishing a data bearer with at least the second wireless device and the third wireless device, wherein the routing table is configured during a data bearer setup phase to establish the data bearer (Fig. 16; Paras. 0211; i.e. the radio resource management and scheduling includes connection and routing setup along with flow management and mapping of radio bearers).
Regarding claim 7, Park teaches the limitations of the previous claims.  Park further teaches further comprising: receiving the delay-sensitive packet from the second wireless device on the first downlink resource based at least in part on the monitoring (Fig. 16; Paras. 0248, 0263-0264, 0328, 0348, 0405, and 0421, and 0485; i.e. the DCI would indicate downlink resources for the PDSCH that the packet would be received in and the IAB-node would monitor for the PDSCH and then receive the PDSCH so that the packet could be forwarded).
Regarding claim 8, Park teaches the limitations of the previous claims.  Park further teaches further comprising: transmitting the delay-sensitive packet to the third wireless device on the second downlink resource based at least in part on the second downlink grant (Fig. 16; Paras. 0248, 0263, 0328, 0348, 0405, and 0421, and 0485; i.e. the IAB node would send DCI to the UE to indicate downlink grants/resource assignment and then forward the packet in the PDSCH based on the DCI).
Regarding claim 9, Park teaches the limitations of the previous claims.  Park further teaches further comprising: processing the delay-sensitive packet successfully, wherein the delay-sensitive packet is transmitted to the third wireless device based at least in part on processing the delay-sensitive packet successfully (Fig. 16; Paras. 0215; error correction through Hybrid Automatic Repeat request (HARQ); i.e. if a packet is not successfully received, HARQ would be performed so the IAB-node would need to successfully receive a packet before it could forward it).
Regarding claim 13, Park teaches the limitations of the previous claims.  Park further teaches further comprising: processing the delay-sensitive packet; determining the delay-sensitive packet is unsuccessfully processed based at least in part on a cyclic redundancy check of the delay-sensitive packet; and transmitting a cancellation indication to the third wireless device based at least in part on transmitting the second downlink grant (Fig. 16; Paras. 0215; error correction through Hybrid Automatic Repeat request (HARQ); i.e. if a packet is not successfully received, HARQ would be performed so the IAB-node would need to successfully receive a packet before it could forward it so the grant would be effectively cancelled).
Regarding claim 14, Park teaches the limitations of the previous claims.  Park further teaches further comprising: transmitting feedback information to the second wireless device with hybrid automatic repeat request (HARQ) feedback for the delay-sensitive packet based at least in part on monitoring for the delay-sensitive packet on the first downlink resource, wherein the feedback information comprises scheduling information associated with the second downlink grant, the second downlink resource, or both (Fig. 16; Paras. 0215; error correction through Hybrid Automatic Repeat request (HARQ); i.e. HARQ ACK/NACK would be sent back to the second wireless device based on whether it was successfully received and this would identify the packet that is being ACK/NACKed).
Regarding claim 15, Park teaches the limitations of the previous claims.  Park further teaches wherein: receiving updated scheduling information from the second wireless device based at least in part on the feedback information, wherein the updated scheduling information indicates a different transmission from the second wireless device is scheduled for the first wireless device on the second downlink resource (Fig. 16; Paras. 0215 and 0309; error correction through Hybrid Automatic Repeat request (HARQ); UE may employ HARQ for a retransmission of Msg 3; i.e. HARQ NACK would be sent back to the second wireless device if the packet was not successfully received and this would cause the packet to be retransmitted, which would have to be on another resource in time).
Regarding claim 16, Park teaches the limitations of the previous claims.  Park further teaches further comprising: receiving feedback information for the delay-sensitive packet from the third wireless device, wherein the feedback information comprises scheduling information associated with a third downlink grant, a third downlink resource, or both; and scheduling another transmission for the third downlink resource based at least in part on the feedback information (Fig. 16; Paras. 0215 and 0309; error correction through Hybrid Automatic Repeat request (HARQ); UE may employ HARQ for a retransmission of Msg 3; i.e. HARQ NACK would be sent back to the second wireless device if the packet was not successfully received and this would cause the packet to be retransmitted, which would have to be on another resource in time which would necessitate a new downlink grant).
Regarding claim 17, Park teaches the limitations of the previous claims.  Park further teaches further comprising: identifying a downlink control channel occasion, wherein the second downlink grant is transmitted in the downlink control channel occasion, and wherein the identifying of the downlink control channel occasion is based at least in part on a scheduling gap between the second downlink grant and the second downlink resource (Fig. 16; Paras. 0248, 0253, 0263-0264, 0328, 0348, 0405, and 0421, and 0485; a base station may semi-statistically configure a UE with one or more SRS configuration parameters indicating at least one of following: a SRS resource configuration identifier, a number of SRS ports, time domain behavior of SRS resource configuration (e.g., an indication of periodic, semi-persistent, or aperiodic SRS), slot (mini-slot, and/or subframe) level periodicity; i.e. the DCI would indicate downlink resources for the PDSCH that the packet would be transmitted in and the DCI is transmitted a time before PDSCH).
Regarding claim 18, Park teaches the limitations of the previous claims.  Park further teaches wherein the scheduling gap spans a plurality of slots (Fig. 16; Paras. 0248, 0253, 0263-0264, 0328, 0348, 0405, and 0421, and 0485; a base station may semi-statistically configure a UE with one or more SRS configuration parameters indicating at least one of following: a SRS resource configuration identifier, a number of SRS ports, time domain behavior of SRS resource configuration (e.g., an indication of periodic, semi-persistent, or aperiodic SRS), slot (mini-slot, and/or subframe) level periodicity; i.e. the DCI would indicate downlink resources for the PDSCH that the packet would be transmitted in and the DCI is transmitted a time before PDSCH and the duration can be slot, mini-slot, or multiple slots/subframe).
Regarding claim 19, Park teaches the limitations of the previous claims.  Park further teaches wherein the scheduling gap spans a single slot, the single slot comprising a plurality of mini-slots (Fig. 16; Paras. 0248, 0253, 0263-0264, 0328, 0348, 0405, and 0421, and 0485; a base station may semi-statistically configure a UE with one or more SRS configuration parameters indicating at least one of following: a SRS resource configuration identifier, a number of SRS ports, time domain behavior of SRS resource configuration (e.g., an indication of periodic, semi-persistent, or aperiodic SRS), slot (mini-slot, and/or subframe) level periodicity; i.e. the DCI would indicate downlink resources for the PDSCH that the packet would be transmitted in and the DCI is transmitted a time before PDSCH and the duration can be slot, mini-slot, or multiple slots/subframe).
Regarding claim 20, Park teaches the limitations of the previous claims.  Park further teaches further comprising: processing the delay-sensitive packet, the processing comprising decoding the delay-sensitive packet, processing Layer 2 information of the delay-sensitive packet, encoding the delay-sensitive packet for transmission, or any combination thereof (Fig. 16; Paras. 0341; for IAB implementation, layer 2 (L2) and layer 3 (L3) relay architectures may be supported).
Regarding claim 23, Park teaches the limitations of the previous claims.  Park further teaches herein the second downlink grant comprises a second routing identifier based at least in part on the first routing identifier (Fig. 16; Paras. 0248, 0263, 0328, 0348, 0365, 0374, 0405, and 0421, and 0485; In order to support mechanisms for resource allocation for IAB-nodes, semi-static configuration may be supported for the configuration of IAB-node DU resources. Dynamic indication (L1 signaling) to an IAB-node of the availability of soft resources for an IAB-node DU may be supported; i.e. the route ID, node ID, UE ID and other identifiers would be included to determine route selection and forwarding and this could be dynamically changed so the node ID could change based on a different route selection).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 10-12, 21-22, 24-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al  (US 2021/0298000 A1) support provided by provisional 62/790424 in view of Interdigital (INTERDIGITAL (RAPPORTEUR): "Summary of [104#38] [NR/IIOT] Intra UE Prioritization UL Data Data (Interdigital)" 3GPP Draft, 3GPP TSG-RAN WG2 Meeting #105, R2-1901458 (R16 NR_IIOT SI All 173 Summary of 104_38NR_IIOT INTRA UE Prioritization UL Data Data), 3rd Generation Partnership Project (3GPP), Mobile Competence Centre, 650, Route Des Luciol, Vol. RAN WG2, No. Athens, Greece, 20190225 - 20190301, 15 February 2019 (2019-02-15), XP051597375, 28 Pages) IDS submitted by Applicant.
Regarding claim 2, Park teaches the limitations of the previous claims. 
However, while Park teaches taking into account IAB-node delays (Para. 0405), he does not specifically disclose further comprising: determining a processing time for processing the delay-sensitive packet, wherein the second downlink grant is transmitted prior to an end of the processing time. 
Interdigital teaches Intra-UE prioritization/ multiplexing (Introduction).  He further teaches further comprising: determining a processing time for processing the delay-sensitive packet, wherein the second downlink grant is transmitted prior to an end of the processing time (Sec. 2.2; A configured grant can be processed ahead of time such that the UE is assumed to have sufficient processing time for such grants, while a dynamic grant requires PDCCH decoding and DCI processing in real-time, and thus assumes that the UE has up to the minimum required processing time for completion; i.e. the processing time is taken into account to make sure the grant has been communicated before the packet is forwarded). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Interdigital with the teachings of Park.  The motivation for doing so would have been to identify issues and solutions relating to Intra-UE UL Data-Data prioritization (Interdigital at Sec. 1).
Regarding claim 3, the combination of references Park and Interdigital teach the limitations of the previous claims.  Park further teaches wherein the second downlink grant is transmitted prior to the end of the processing time based at least in part on a scheduling gap between the second downlink grant and the second downlink resource for transmitting the delay-sensitive packet (Fig. 16; Paras. 0248, 0263-0264, 0328, 0348, 0405, and 0421, and 0485; i.e. the DCI would indicate downlink resources for the PDSCH that the packet would be transmitted in and the DCI is transmitted a time before PDSCH).
Regarding claim 10, Park teaches the limitations of the previous claims.  
However, while Park teaches prioritizing traffic (Para. 0215), he does not specifically disclose further comprising: determining a low priority data packet is scheduled for the second downlink resource; dropping transmission of the low priority data packet; and transmitting the delay-sensitive packet on the second downlink resource based at least in part on the determining. 
Interdigital teaches Intra-UE prioritization/ multiplexing (Introduction).  He further teaches further comprising: determining a low priority data packet is scheduled for the second downlink resource; dropping transmission of the low priority data packet; and transmitting the delay-sensitive packet on the second downlink resource based at least in part on the determining (Sec. 2.2; In this case, the PHY can follow the latest instruction from MAC and drop the ongoing eMBB TB; i.e. the lower priority packet would be dropped so that the high priority packet can be transmitted). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Interdigital with the teachings of Park.  The motivation for doing so would have been to identify issues and solutions relating to Intra-UE UL Data-Data prioritization (Interdigital at Sec. 1).
Regarding claim 11, Park teaches the limitations of the previous claims.  
However, while Park teaches prioritizing traffic (Para. 0215), he does not specifically disclose further comprising: determining a low priority data packet is scheduled for the first downlink resource; dropping reception of the low priority data packet; and monitoring for the delay-sensitive packet on the first downlink resource based at least in part on the determining. 
Interdigital teaches Intra-UE prioritization/ multiplexing (Introduction).  He further teaches further comprising: determining a low priority data packet is scheduled for the first downlink resource; dropping reception of the low priority data packet; and monitoring for the delay-sensitive packet on the first downlink resource based at least in part on the determining (Sec. 2.2; In this case, the PHY can follow the latest instruction from MAC and drop the ongoing eMBB TB; i.e. the lower priority packet would be dropped so that the high priority packet can be received). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Interdigital with the teachings of Park.  The motivation for doing so would have been to identify issues and solutions relating to Intra-UE UL Data-Data prioritization (Interdigital at Sec. 1).
Regarding claim 12, Park teaches the limitations of the previous claims.  
However, while Park teaches prioritizing traffic (Para. 0215), he does not specifically disclose further comprising: receiving a cancellation indication from the second wireless device; and ceasing to monitor the first downlink resource for the delay-sensitive packet. 
Interdigital teaches Intra-UE prioritization/ multiplexing (Introduction).  He further teaches further comprising: receiving a cancellation indication from the second wireless device; and ceasing to monitor the first downlink resource for the delay-sensitive packet (Sec. 2.2; For the case of dynamic grant versus dynamic grant, gNB is aware of the first UL grant, and thus the purpose of the second UL grant is to preempt the first UL grant. From MAC spec point of view, it might be easier if we simply build two MAC PDUs and let PHY decide whether it should cancel or preempt. Note that, gNB would anyhow send a retransmission UL grant later for the preempted/canceled MAC PDU; i.e. the configured grant would be cancelled to use the dynamic grant thus canceling the configured grant would cause the device to no longer consider this grant but monitor the dynamic grant). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Interdigital with the teachings of Park.  The motivation for doing so would have been to identify issues and solutions relating to Intra-UE UL Data-Data prioritization (Interdigital at Sec. 1).
Regarding claim 21, Park teaches the limitations of the previous claims.  
However, while Park teaches prioritizing traffic (Para. 0215), he does not specifically disclose further comprising: indicating to the third wireless device, via the second downlink grant, that downlink control information carrying the second downlink grant supports in-advance scheduling. 
Interdigital teaches Intra-UE prioritization/ multiplexing (Introduction).  He further teaches further comprising: indicating to the third wireless device, via the second downlink grant, that downlink control information carrying the second downlink grant supports in-advance scheduling (Sec. 2.2; For the case of dynamic grant versus dynamic grant, gNB is aware of the first UL grant, and thus the purpose of the second UL grant is to preempt the first UL grant. From MAC spec point of view, it might be easier if we simply build two MAC PDUs and let PHY decide whether it should cancel or preempt. Note that, gNB would anyhow send a retransmission UL grant later for the preempted/canceled MAC PDU; i.e. the configured grant would read on indicating in-advance scheduling). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Interdigital with the teachings of Park.  The motivation for doing so would have been to identify issues and solutions relating to Intra-UE UL Data-Data prioritization (Interdigital at Sec. 1).
Regarding claim 22, Park teaches the limitations of the previous claims.  
However, while Park teaches prioritizing traffic (Para. 0215), he does not specifically disclose further comprising: identifying, based at least in part on the first downlink grant, that downlink control information carrying the first downlink grant supports in-advance scheduling. 
Interdigital teaches Intra-UE prioritization/ multiplexing (Introduction).  He further teaches further comprising: identifying, based at least in part on the first downlink grant, that downlink control information carrying the first downlink grant supports in-advance scheduling (Sec. 2.2; For the case of dynamic grant versus dynamic grant, gNB is aware of the first UL grant, and thus the purpose of the second UL grant is to preempt the first UL grant. From MAC spec point of view, it might be easier if we simply build two MAC PDUs and let PHY decide whether it should cancel or preempt. Note that, gNB would anyhow send a retransmission UL grant later for the preempted/canceled MAC PDU; i.e. the configured grant would read on indicating in-advance scheduling). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Interdigital with the teachings of Park.  The motivation for doing so would have been to identify issues and solutions relating to Intra-UE UL Data-Data prioritization (Interdigital at Sec. 1).
Regarding claims 24 and 30, Park teaches a method/apparatus for wireless communications at a first wireless device (Abstract), comprising:
a processor, memory electronically coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to (Fig. 3; Paras. 0219):
receiving, from a second wireless device, an uplink delay-sensitive packet (Fig. 16; Paras. 0217, 0248, 0263, 0328, 0348, 0405, and 0421, and 0485; The wireless device may receive a Downlink Control Information (DCI) via Physical Downlink Control CHannel (PDCCH) indicating an uplink grant. In an example, the uplink grant may be for a first TTI/numerology and may indicate uplink resources for transmission of a transport block; i.e. from Fig. 16, an example would be the IAB-node would read on the first wireless device and the UE would read on the second wireless device, and the UE would receive DCI so it can send an uplink packet to the IAB-node); 
transmitting a scheduling request to a third wireless device based at least in part on the uplink delay-sensitive packet (Fig. 16; Paras. 0248, 0263-0264, 0328, 0348, 0405, and 0421, and 0485; UCI 509 may comprise at least one of CSI, Acknowledgement (ACK)/Negative Acknowledgement (NACK), and/or scheduling request; i.e. the IAB-node would send a scheduling request to the IAB-donor/third wireless device); 
receiving, from the third wireless device, an uplink grant for transmitting the uplink delay-sensitive packet (Fig. 16; Paras. 0248, 0263, 0328, 0348, 0365, 0374, 0405, and 0421, and 0485; UCI 509 may comprise at least one of CSI, Acknowledgement (ACK)/Negative Acknowledgement (NACK), and/or scheduling request. The DCI 517 on PDCCH 515 may indicate at least one of following: one or more downlink assignments and/or one or more uplink scheduling grants; i.e. the scheduling request would cause an uplink grant to be sent); and 
transmitting the uplink delay-sensitive packet to the third wireless device based at least in part on the uplink grant (Fig. 16; Paras. 0248, 0263, 0328, 0348, 0365, 0374, 0405, and 0421, and 0485; UCI 509 may comprise at least one of CSI, Acknowledgement (ACK)/Negative Acknowledgement (NACK), and/or scheduling request. The DCI 517 on PDCCH 515 may indicate at least one of following: one or more downlink assignments and/or one or more uplink scheduling grants; i.e. the scheduling request would cause an uplink grant to be sent and the uplink packet would be sent based on the uplink grant).
However, while Park teaches taking into account IAB-node delays (Para. 0405), he does not specifically disclose determining a processing time for processing the uplink delay-sensitive packet at the first wireless device; and transmitting, prior to an end of the processing time, a scheduling request. 
Interdigital teaches Intra-UE prioritization/ multiplexing (Introduction).  He further teaches determining a processing time for processing the uplink delay-sensitive packet at the first wireless device; and transmitting, prior to an end of the processing time, a scheduling request (Sec. 2.2; A configured grant can be processed ahead of time such that the UE is assumed to have sufficient processing time for such grants, while a dynamic grant requires PDCCH decoding and DCI processing in real-time, and thus assumes that the UE has up to the minimum required processing time for completion; i.e. the processing time is taken into account to make sure the grant has been communicated before the packet is forwarded). 
Therefore, it would have been obvious for one of ordinary skill in the art at the time of the invention to utilize the teachings as in Interdigital with the teachings of Park.  The motivation for doing so would have been to identify issues and solutions relating to Intra-UE UL Data-Data prioritization (Interdigital at Sec. 1).
Regarding claim 25, the combination of references Park and Interdigital teach the limitations of the previous claims.  Park further teaches further comprising: transmitting a routing identifier for the uplink delay-sensitive packet with the scheduling request (Fig. 16; Paras. 0248, 0263, 0328, 0348, 0365, 0374, 0405, and 0421, and 0485; i.e. the route ID, node ID, UE ID and other identifiers would be included to determine route selection and forwarding and these identifiers would be needed to determine the route selection).
Regarding claim 26, the combination of references Park and Interdigital teach the limitations of the previous claims.  Park further teaches wherein the routing identifier comprises an identifier for one or more wireless devices, the routing identifier indicating for the third wireless device to transmit the uplink delay-sensitive packet to at least one of the one or more wireless devices (Fig. 16; Paras. 0248, 0263, 0328, 0348, 0365, 0374, 0405, and 0421, and 0485; i.e. the route ID, node ID, UE ID and other identifiers which would identify other wireless devices along the route).
Regarding claim 27, the combination of references Park and Interdigital teach the limitations of the previous claims.  Park further teaches further comprising: receiving, from the second wireless device, routing identifiers for a plurality of wireless devices; and determining a set of transmission paths from the first wireless device to a donor node, wherein the scheduling request is transmitted to the third wireless device based at least in part on a shortest transmission path of the set of transmission paths (Fig. 16; Paras. 0248, 0263, 0328, 0348, 0365, 0374, 0405, and 0421, and 0485; i.e. the route ID, node ID, UE ID and other identifiers which would identify other wireless devices along the route and the route is dynamically selected for the best path, which would provide the shortest time-wise route).
Regarding claim 28, the combination of references Park and Interdigital teach the limitations of the previous claims.  Park further teaches further comprising: establishing a data bearer with at least the second wireless device and the third wireless device, wherein a routing table is configured during a data bearer setup phase to establish the data bearer, and a routing identifier for the delay-sensitive packet is identified based at least in part on the routing table (Fig. 16; Paras. 0211; i.e. the radio resource management and scheduling includes connection and routing setup along with flow management and mapping of radio bearers).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474